 



Exhibit 10.2
Opening Transaction

     
 
  AMERIGROUP Corporation
To:
  4425 Corporation Lane
 
  Virginia Beach, VA 23462
 
   
A/C:
  [Insert Account Number]
 
   
From:
  Wells Fargo Bank, National Association
 
   
Re:
  Issuer Warrant Transaction
 
   
Ref. No:
  [Insert Reference Number]
 
   
Date:
  March 22, 2007

 
Dear Sir(s):
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and AMERIGROUP Corporation (“Issuer”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
     This Confirmation evidences a complete and binding agreement between Dealer
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Issuer had executed
an agreement in such form on the date hereof (but without any Schedule except
for (i) the election of Loss and Second Method and US Dollars (“USD”) as the
Termination Currency, (ii) the replacement of the word “third” in the last line
of Section 5(a)(i) with the word “first” and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Issuer, with a “Threshold
Amount” of USD10 million).
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 



--------------------------------------------------------------------------------



 



     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

     
General Terms:
   
 
   
Trade Date:
  March 22, 2007
 
   
Effective Date:
  March 28, 2007, or such other date as agreed between the parties, subject to
Section 8(k) below
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  Dealer
 
   
Shares:
  The Common Stock of Issuer, par value USD0.01 per share (Ticker Symbol:
“AGP”).
 
   
Number of Warrants:
  For each Component, as provided in Annex A to this Confirmation.
 
   
Warrant Entitlement:
  One Share per Warrant
 
   
Strike Price:
  USD53.7675
 
   
Premium:
  USD23,688,000.00 (Premium per Warrant USD4.1980)
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange:
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
In respect of any Component:
   
 
   
Expiration Time:
  Valuation Time
 
   
Expiration Date:
  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration

2



--------------------------------------------------------------------------------



 



     
 
  Date has not occurred pursuant to the preceding proviso as of the Final
Disruption Date, the Final Disruption Date shall be the Expiration Date
(irrespective of whether such date is an Expiration Date in respect of any other
Component for the Transaction). “Final Disruption Date” means November 2, 2012.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words "during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be," in clause (ii) thereof.
 
   
Automatic Exercise:
  Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller and the Calculation
Agent (by telephone or in writing) prior to the Expiration Time on such
Expiration Date that it does not wish Automatic Exercise to occur, in which case
Automatic Exercise will not apply to such Expiration Date.
 
   
Issuer’s Telephone Number and Telex and/or Facsimile
Number and Contact Details for purpose of Giving Notice:
  To:                     AMERIGROUP Corporation
 
                             4425 Corporation Lane
 
                             Virginia Beach, VA 23462
 
  Attn:                   Office of General Counsel
 
  Telephone:         757-490-6900
 
   
Settlement Terms:
   
In respect of any Component:
   
 
   
Settlement Currency:
  USD
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
If, in the

3



--------------------------------------------------------------------------------



 



     
 
  reasonable opinion of Issuer, Dealer or the Calculation Agent based on advice
of counsel, for any reason, the Shares deliverable upon Net Share Settlement
would not be immediately freely transferable by Dealer under Rule 144(k) under
the Securities Act of 1933, as amended (the “Securities Act”), then the
Calculation Agent may elect for Dealer to either (x) accept delivery of such
Shares notwithstanding any restriction on transfer or (y) have the provisions
set forth in Section 8(b) below apply.
 
   
 
  The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.
 
   
Number of Shares to be Delivered:
  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.
 
   
VWAP Price:
  For any Valuation Date, the New York Volume Weighted Average Price per share
of Shares for the regular trading session (including any extensions thereof) of
the Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session) as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the regular trading session) on such date, on Bloomberg page “AGP.N <Equity>
AQR” (or any successor thereto) (or if such published volume-weighted average
price is unavailable or is manifestly incorrect, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent using a
volume-weighted method).
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable as if "Physical
Settlement" applied to the Transaction.
 
   
Adjustments:
   
 
   
In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation

4



--------------------------------------------------------------------------------



 



     
 
  Agent Adjustment” shall be as described in the provision below.
 
   
Extraordinary Dividend
  Any cash dividend or distribution on the Shares with an ex dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date.
 
   
Extraordinary Dividend Adjustment:
  If at any time during the period from and including the Trade Date, to but
excluding the last Expiration Date, an ex-dividend date for an Extraordinary
Dividend occurs, then the Calculation Agent will make adjustments to the Strike
Price, the Number of Warrants, the Warrant Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
to preserve the fair value of the Transaction to Buyer after taking into account
such Extraordinary Dividend.
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
(c) Share-for-Combined:
  Component Adjustment; provided that if less than 10% of the consideration
received by holders of Shares in such Merger Event comprises consideration other
than Listed Shares (as defined below in Section 8(j)) (such consideration, the
“Other Consideration”), then the Calculation Agent may adjust the relative size
of the relevant portion of the Transaction to which Cancellation and Payment
(Calculation Agent Determination) applies up to the sum of (x) the percentage of
the consideration received by holders of Shares in such Merger Event comprising
the Other Consideration and (y) 10%.
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
(a)Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
 
   
 
   
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event or Tender Offer to which Modified
Calculation Agent Adjustment applies, the adjustments to be made in accordance
with Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity
Definitions would result in Issuer being different from the issuer of the
Shares, then with respect to such Merger Event or Tender Offer, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) or Section

5



--------------------------------------------------------------------------------



 



     
 
  12.3(d)(i), as the case may be, of the Equity Definitions, Issuer, the issuer
of the Shares and Buyer shall, prior to the Merger Date or Tender Offer, as the
case may be, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by the Calculation Agent that the Calculation Agent has determined, in
its reasonable discretion, to be reasonably necessary or appropriate to allow
Buyer to continue as a party to the Transaction, as adjusted under Section
12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity Definitions,
and to preserve Hedging Party’s hedging or hedge unwind activities in connection
with the Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Buyer and Hedging Party, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under Section
12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the case may be, of the Equity
Definitions shall apply.
 
   
Reference Markets:
  For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
(a) Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by inserting (i) at the end of the fifth line thereof the following
phrase: "(or GS)", (ii) at the end of clause (X) the following

6



--------------------------------------------------------------------------------



 



     
 
  phrase: “(or, in the case of GS, a Hedging Party Related Transaction)”; and
(iii) in clause (Y), immediately following the words “such Transaction”, the
following phrase: “(or, in the case of GS, a Hedging Party Related
Transaction).”
 
   
GS:
  Goldman Sachs International or any of its affiliates to which Goldman Sachs
International assigns its rights and obligations under a Hedging Party Related
Transaction.
 
   
Hedging Party Related Transaction:
  A transaction between GS and Buyer or its affiliate evidenced by a
confirmation that refers to the Transaction.
 
   
(b) Failure to Deliver:
  Applicable
 
   
(c) Insolvency Filing:
  Applicable
 
   
(d) Hedging Disruption:
  Applicable; provided that Section 12.9(a)(v) of the Equity Definitions shall
be amended by inserting at the end of clause (A) the following phrase: “(or a
Hedging Party Related Transaction).”
 
   
(e) Increased Cost of Hedging:
  Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions shall
be amended by inserting at the end of clause (A) the following phrase: “(or a
Hedging Party Related Transaction)”; provided that, notwithstanding anything to
the contrary in Section 12.9(a)(v) of the Equity Definitions, at any time
Hedging Party’s net hedge position (a “Net Long Position”) in respect of the
Hedging Party Related Transaction and any other transaction in respect of Shares
entered into by Dealer and Hedging Party on the date hereof is a long position,
then a Hedging Disruption would occur if (x) an event described in Section
12.9(a)(v) of the Equity Definitions has occurred in respect of a Hedging Party
Related Transaction and (y) Hedging Party, in its discretion, is unable to
effect a transfer or assignment of the Hedging Party Related Transaction (or a
portion thereof) to a third party so that such an event does not exist after
using its commercially reasonable efforts in attempting to effect such transfer
or assignment in accordance with the terms of the Hedging Party Related
Transaction for five consecutive Scheduled Trading Days. If an event described
in Section 12.9(a)(v) of the Equity Definitions has occurred at a time at which
Hedging Party has a Net Long Position, the Calculation Agent will adjust one or
more terms of the Transaction to account for the difference in the economic
position in respect of an option transaction with terms matching that of the
Transaction (an “Equivalent Transaction”) of a hypothetical dealer who is fully
hedged in respect of such Equivalent Transaction and a hypothetical dealer
hedging such Equivalent Transaction with respect to whom such an event has
occurred to the same extent and for the same

7



--------------------------------------------------------------------------------



 



     
 
  duration as such event with respect to Hedging Party and the Hedging Party
Related Transaction.
 
   
(f) Loss of Stock Borrow:
  Applicable; provided that Section 12.9(a)(vii) of the Equity Definitions shall
be amended by inserting in the third line thereof following the words "such
Transaction" the following phrase: "(or a Hedging Party Related Transaction)."
 
   
 Maximum Stock Loan Rate:
  1% per annum
 
   
(g) Increased Cost of Stock Borrow:
  Applicable; provided that Section 12.9(a)(viii) of the Equity Definitions
shall be amended by inserting in the second line thereof following the words
"such Transaction" the following phrase: "(or a Hedging Party Related
Transaction)."
 
   
Initial Stock Loan Rate:
  0.25% per annum
 
   
Hedging Party:
  GS
 
   
Determining Party:
  GS
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

             
3.
  Calculation Agent:   GS    
 
           
4.
  Account Details:        
 
           
 
  Dealer Payment Instructions:   To be provided by Dealer    
 
           
 
  Issuer Payment Instructions:   To be provided by Issuer.    
 
   
5.
  Offices:        
 
                The Office of Dealer for the Transaction is:
 
                          550 California Street, 14th Floor, San Francisco, CA
94104
 
                The Office of Issuer for the Transaction is:
 
                          4425 Corporation Lane, Virginia Beach, VA 23462
 
            6.   Notices: For purposes of this Confirmation:

          (a)   Address for notices or communications to Issuer:
 
       
 
  To:   AMERIGROUP Corporation
 
      4425 Corporation Lane
 
      Virginia Beach, VA 23462
 
  Attn:   Office of General Counsel
 
  Telephone:   757-490-6900
 
        (b)   Address for notices or communications to Dealer:
 
       
 
  To:   Wells Fargo Bank, N.A.
 
      550 California Street
 
      14th Floor
 
      San Francisco, CA 94104

8



--------------------------------------------------------------------------------



 



         
 
  Attn:   Financial Products Documentation Group
 
      Equities Trading Manager
 
  Telephone:   (415) 396-3962
 
  Facsimile:   (415) 646-9208
 
       
 
  With a copy to:    
 
       
 
  Attn:   Michele Beasley
 
  Facsimile:   (415) 646-9208
 
        (c)   Address for notices or communications to GS:
 
            All communications relating to the Transaction or the Agreement
shall be transmitted exclusively:
 
       
 
  Through:   Goldman, Sachs & Co.
 
      One New York Plaza
 
      New York, NY 10004
 
  Attn:   Equity Operations: Options and Derivatives
 
  Telephone:   (212) 902-1981
 
  Facsimile:   (212) 428-1980/1983
 
       
 
  With a copy to:    
 
       
 
  Attn:   Tracey McCabe
 
      Equity Capital Markets
 
  Telephone:   (212) 357-0428
 
  Facsimile:   (212) 902-3000

     7. Representations, Warranties and Agreements:
     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer and GS as follows:
     (i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor GS is making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
     (iii) Prior to the Trade Date, Issuer shall deliver to Dealer and GS a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as either Dealer or GS shall reasonably
request.
     (iv) Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

9



--------------------------------------------------------------------------------



 



     (v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
     (vi) On the Trade Date and the Premium Payment Date (A) the assets of
Issuer at their fair valuation exceed the liabilities of Issuer, including
contingent liabilities, (B) the capital of Issuer is adequate to conduct the
business of Issuer and (C) Issuer has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
     (vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
     (viii) The representations and warranties of Issuer set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of the Trade
Date between Issuer and Goldman, Sachs & Co. as representative of the several
Purchasers party thereto (the “Purchase Agreement”) are true and correct as of
the Trade Date and the Effective Date and are hereby deemed to be repeated to
Dealer and GS as if set forth herein.
     (ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.
     (x) (A) During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.
     (xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through GS & Co.
     (b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.
     (c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

10



--------------------------------------------------------------------------------



 



     (d) Each of Dealer and Issuer agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.
     (e) Issuer shall deliver to Dealer and GS an opinion of counsel, dated as
of the Trade Date and reasonably acceptable to each of Dealer and GS in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement, and an incumbency certificate in customary form.
     8. Other Provisions:
     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer a Merger Event, Insolvency or Nationalization in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Buyer and the Calculation
Agent, confirmed in writing within one Scheduled Trading Day, by 4:00 P.M. New
York City time on the Merger Date, Tender Offer Date, Announcement Date or Early
Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency,

11



--------------------------------------------------------------------------------



 



     
 
  Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction,
except that all references to “Shares” shall be read as references to “Share
Termination Delivery Units”. If, in the reasonable opinion of counsel to Issuer,
Dealer or GS, for any reason, any securities comprising the Share Termination
Delivery Units deliverable pursuant to this Section 8(a) would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act, then Dealer may elect to either (x) accept delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

     (b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer and GS within one Exchange Business Day after the relevant
delivery obligation arises, but in any event at least one Exchange Business Day
prior to the date on which such delivery obligation is due, either (A) all
Shares or Share Termination Delivery Units, as the case may be, delivered by
Issuer to Buyer and by Buyer to Hedging Party shall be, at the time of such
delivery, covered by an effective registration statement of Issuer for immediate
resale by Buyer or by Hedging Party, as the case may be (such registration
statement and the corresponding prospectus (the “Prospectus”) (including,
without limitation, any sections describing the plan of distribution) in form
and content commercially reasonably satisfactory to Buyer and Hedging Party) or
(B) Issuer shall deliver additional Shares or Share Termination Delivery Units,
as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Buyer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer or Hedging Party, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Expiration Date, and the applicable procedures described below shall apply to
all Shares delivered on the Settlement Dates on an aggregate basis. (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)
     (ii) If Issuer makes the election described in clause (b)(i)(A) above:
     (A) Buyer (or an affiliate of Buyer designated by Buyer) and Hedging Party
(or an affiliate of Hedging Party designated by Hedging Party) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer, Hedging Party or such respective affiliates, as the case may be, in
its discretion; and
     (B) Buyer (or an affiliate of Buyer designated by Buyer), Hedging Party (or
an affiliate of Hedging Party designated by Hedging Party) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer, Hedging Party or

12



--------------------------------------------------------------------------------



 



any such affiliate substantially similar to underwriting agreements customary
for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Buyer, Hedging Party and/or any such
affiliates and Issuer, which Registration Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer, Hedging Party and their respective
affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all registration costs and all fees
and expenses of counsel for Buyer and counsel for Hedging Party, and shall
provide for the delivery of accountants’ “comfort letters” to Buyer, Hedging
Party and/or any such affiliate with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Prospectus.
     (iii) If Issuer makes the election described in clause (b)(i)(B) above:
     (A) Buyer (or an affiliate of Buyer designated by Buyer), Hedging Party (or
an affiliate of Hedging Party designated by Hedging Party) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer, Hedging Party and/or any such designated
affiliate shall be afforded a commercially reasonable opportunity to conduct a
due diligence investigation in compliance with applicable law with respect to
Issuer customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them), subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Issuer;
     (B) Buyer (or an affiliate of Buyer designated by Buyer) and Hedging Party
(or an affiliate of Hedging Party designated by Hedging Party) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
an affiliate, the private resale of such shares by Buyer or such an affiliate to
Hedging Party or its affiliate and the private resale of such             shares
by Hedging Party or such an affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to Buyer,
Hedging Party, their respective affiliates and Issuer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer,
Hedging Party and their respective affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Buyer and counsel for Hedging Party, shall
contain representations, warranties and agreements of Issuer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Buyer, Hedging Party and/or any such affiliate with respect
to the financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares; and
     (C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer, Hedging Party
and their respective affiliates, and Issuer shall effect such transfers without
any further action by Dealer or Hedging Party and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Shares or any securities issued by Issuer
comprising such Share Termination Delivery Units, Issuer shall promptly remove,
or cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Shares or
securities upon delivery by Dealer (or such affiliate of Dealer) or by Hedging
Party (or such affiliate of Hedging Party) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer or
Hedging Party, as the case may be, in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or

13



--------------------------------------------------------------------------------



 



any other action by Dealer (or such affiliate of Dealer) or by Hedging Party (or
such affiliate of Hedging Party), as the case may be.
     (D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).
     (c) Make-whole Shares. If Issuer (x) elects to deliver Share Termination
Delivery Units pursuant to paragraph (a) of this Section 8 or (y) makes the
election described in clause (b)(i)(B) of paragraph (b) of this Section 8, then
Dealer shall deliver such Shares or Share Termination Units to the Hedging Party
under a Hedging Party Related Transaction and Hedging Party or its affiliate may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Hedging Party or its affiliate completes
the sale of all such Shares or Share Termination Delivery Units, as the case may
be, or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the amount
of the Payment Obligation (in the case of clause (x), or in the case that both
clause (x) and clause (y) apply) or the Freely Tradeable Value (in the case that
only clause (y) applies) (such amount of the Payment Obligation or Freely
Tradeable Value, as the case may be, the “Required Proceeds”). If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount. The Resale Period shall continue to enable the sale of
the Make-whole Shares in the manner contemplated by this Section 8(c). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).
     (d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, (i) immediately upon giving effect
to such receipt of such Shares, the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Buyer, any of its affiliates subject to aggregation with Buyer for the
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Buyer with respect to “beneficial ownership” of any
Shares (collectively, “Buyer Group”) would be equal to or greater than 9.0% or
more of the outstanding Shares, (ii) the receipt of such Shares would require
prior regulatory approval by a state insurance regulator and such approval has
not been received or the receipt of such Shares would otherwise be prohibited
under State laws, regulations or regulatory orders applicable to ownership of
Shares (“Applicable State Laws”) or (iii) the receipt of such Shares would cause
Buyer, Buyer Group or any person whose ownership position would be aggregated
with that of Buyer or Buyer Group under any Applicable State Law be subject to
any reporting or registration obligation or requirement under any Applicable
State Law. If any delivery owed to Buyer hereunder is not made, in whole or in
part, as a result of this provision, Issuer’s obligation to make such delivery
shall not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Buyer gives notice to Issuer that such delivery (i) would not result in Buyer
Group directly or indirectly so beneficially owning in excess of 9% of the
outstanding Shares, (ii) would not require prior regulatory approval by a state
insurance regulator that has not been received or be otherwise be prohibited
under any Applicable State Laws and (iii) would not cause Buyer, Buyer Group or
any person whose ownership position would be aggregated with that of Buyer or
Buyer Group under any Applicable State Law to be subject to any reporting or
registration obligation or requirement under any Applicable State Law.

14



--------------------------------------------------------------------------------



 



     (e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of a number of
Shares equal to two times the aggregate Number of Shares for all Components (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”). Issuer represents and warrants to Dealer and
Hedging Party (which representation and warranty shall be deemed to be repeated
on each day that the Transaction is outstanding) that the Capped Number is equal
to or less than the number of authorized but unissued Shares of the Issuer that
are not reserved for future issuance in connection with transactions in the
Shares (other than the Transaction) on the date of the determination of the
Capped Number (such Shares, the “Available Shares”). In the event Issuer shall
not have delivered the full number of Shares otherwise deliverable as a result
of this Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall
be continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (i) Shares are repurchased, acquired or otherwise received
by Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (ii) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and
(iii) Issuer additionally authorizes any unissued Shares that are not reserved
for other transactions. Issuer shall immediately notify Dealer of the occurrence
of any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.
     (f) Equity Rights. Buyer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.
     (g) Agreement in Respect of Termination Amounts. In determining any amounts
payable in respect of the termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
the Calculation Agent shall make such determination without regard to
(i) changes to costs of funding, stock loan rates or expected dividends, or
(ii) losses or costs incurred in connection with terminating, liquidating or
re-establishing any hedge related to the Transaction (or any gain resulting from
any of them).
     (h) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any bank or broker-dealer or any affiliate thereof that in either case
regularly enters into over-the-counter equity derivative transactions without
the consent of Issuer. Notwithstanding any other provision of this Confirmation
to the contrary requiring or allowing Buyer to receive or deliver any Shares,
Buyer may designate any of its affiliates to receive or deliver such Shares and
otherwise perform Buyer’s obligations in respect of the Transaction and any such
designee may assume such obligation. Buyer shall be discharged of its obligation
hereunder only to the extent of any such performance.
     (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
     (j) Additional Termination Events. The occurrence of either one of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

15



--------------------------------------------------------------------------------



 



     (i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Hedging Party reasonably determines
that it is advisable for Buyer to terminate a portion of the Transaction so that
Hedging Party ‘s related hedging activities will comply with applicable
securities laws, rules or regulations;
     (ii) any Person (as defined below) acquires beneficial ownership, directly
or indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of Shares entitling the Person to exercise 50% or more
of the total voting power of all shares of our capital stock entitled to vote
generally in elections of directors, other than an acquisition by Issuer, any of
its subsidiaries or any of its employee benefit plans;
     (iii) Issuer (a) merges or consolidates with or into any other Person,
other than a subsidiary, another Person merges with or into Issuer, or Issuer
conveys, sells, transfers or leases all or substantially all of its assets to
another Person or (b) engages in any recapitalization, reclassification or other
transaction in which all or substantially all Shares is exchanged for or
converted into cash, securities or other property, in each case, other than any
merger or consolidation:
     (A) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Shares;
     (B) pursuant to which the consideration received by holders of Shares
immediately prior to the transaction entitles such holders to exercise, directly
or indirectly, 50% or more of the voting power of all shares of capital stock
entitled to vote generally in the election of directors of the continuing or
surviving corporation immediately after such transaction; or
     (C) which is effected solely to change Issuer’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving entity;
or
     (iv) at any time Issuer’s Continuing Directors (as defined below) do not
constitute a majority of Issuer’s board of directors (or, if applicable, a
successor Person to Issuer); or
     (v) Issuer is liquidated or dissolved or holders of Shares approve any plan
or proposal for liquidation or dissolution of Issuer.
     Notwithstanding the foregoing, a transaction set forth in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration paid for the Shares (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in such transaction consists of shares of capital stock or American
Depositary Receipts in respect of shares of common stock traded on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or any of their respective successors) (or
will be so traded or quoted immediately following the completion of the merger
or consolidation or such other transaction).
     For purposes of these provisions, whether a person is a “beneficial owner”
will be determined in accordance with Rule 13d-3 under the Exchange Act, and
“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.
     “Continuing Directors” means (i) individuals who on the date of original
issuance of the notes constituted Issuer’s board of directors and (ii) any new
directors whose election to Issuer’s board of directors or whose nomination for
election by stockholders of Issuer was approved by at least a majority of the
directors then still in office either who were directors on the date of original
issuance of the notes or whose election or nomination for election was
previously so approved;

16



--------------------------------------------------------------------------------



 



     (k) Effectiveness. If, prior to the Effective Date, Hedging Party
reasonably determines that Hedging Party’s hedging activities under any Hedging
Party Related Transaction could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.
     (l) Extension of Settlement. The Calculation Agent may divide any Component
into additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if the Calculation Agent determines, in its
reasonable discretion, that such further division is necessary or advisable to
preserve Hedging Party’s hedging activity under any Hedging Party Related
Transaction in light of existing liquidity conditions or to enable Hedging Party
to effect purchases of Shares in connection with its hedging activity under such
Hedging Party Related Transaction in a manner that would, if Hedging Party were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal and regulatory requirements.
     (m) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).
     (n) No Set-off. The provisions of Section 2(c) of the Agreement shall not
apply to the Transaction. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.
     (o) Amendment. If the Initial Purchasers party to the Purchase Agreement
exercise their right to purchase additional convertible notes as set forth
therein, then, at the discretion of Issuer, Issuer may elect that Dealer and
Issuer will either enter into a new confirmation evidencing additional warrants
to be issued by Issuer to Dealer or amend this Confirmation to evidence such
additional warrants (in each case on pricing terms acceptable to Dealer and
Issuer) (such additional confirmation or amendment to this Confirmation to
provide for the payment by Dealer to Issuer of the additional premium related
thereto in an amount to be agreed between the parties).
     (p) Lock Up. Prior to the first anniversary of the Trade Date, if the
Initial Purchasers party to the Purchase Agreement exercise their right to
purchase additional convertible notes set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants as provided in
paragraph (o) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible notes sold pursuant to the Purchase Agreement, or
(iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible notes sold pursuant to the Purchase Agreement. “Additional Warrants”
shall equal to the product of (i) the Warrant Entitlement, (ii) the initial
conversion rate of the convertible notes and (iii) the aggregate principal
amount of the additional convertible notes purchased by the Initial Purchasers
divided by USD1,000.
     (q) Early Termination or Cancellation. Notwithstanding anything to the
contrary in the Equity Definitions or the Agreement, to the extent that Dealer
would otherwise have the right under the Equity Definitions or the Agreement to
elect to cancel the Transaction, to designate an Early Termination Date in
respect of the Transaction or to determine any amount due upon the cancellation
or early termination of the Transaction, the Calculation Agent shall make such
election, designation or determination, as the case may be, in place of Dealer.

17



--------------------------------------------------------------------------------



 



     (r) Third Party Beneficiary. GS shall be the third party beneficiary of
Issuer’s representations, warranties, agreements, indemnities and other
obligations hereunder and will have a right to directly enforce those
obligations against Issuer.
     9. Arbitration.
     All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
     Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
     The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
     The arbitrators do not have to explain the reason(s) for their award.
     The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Issuer is a
member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
     The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
     The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
     Issuer agrees that any and all controversies that may arise between Issuer
and Dealer, including, but not limited to, those arising out of or relating to
the Agreement or the Transaction hereunder, shall be determined by arbitration
conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD Dispute
Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the matter,
before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.
     No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Issuer is excluded from the class by the
court.
     Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Confirmation except to the extent stated
herein.

18



--------------------------------------------------------------------------------



 



     Issuer hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Issuer with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Wells Fargo Bank, National Association, Facsimile No.
(415) 646-9208, with a copy to Goldman, Sachs & Co., Equity Derivatives
Documentation Department, Facsimile No. (212) 428-1980/83.

              Yours faithfully,
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Gordy Holterman
 
       
 
      Name:  Gordy Holterman
 
      Title:  Executive Vice President

          Agreed and accepted by:    
 
        AMERIGROUP CORPORATION    
 
       
By:
  /s/ James W. Treuss    
 
 
 
Name:  James W. Treuss    
 
  Title:   Executive Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Annex A
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

              Component Number   Number of Warrants   Expiration Date
  1
    112,854        August 13, 2012
  2
    112,854        August 14, 2012
  3
    112,854        August 15, 2012
  4
    112,854        August 16, 2012
  5
    112,854        August 17, 2012
  6
    112,854        August 20, 2012
  7
    112,854        August 21, 2012
  8
    112,854        August 22, 2012
  9
    112,854        August 23, 2012
10
    112,854        August 24, 2012
11
    112,854        August 27, 2012
12
    112,854        August 28, 2012
13
    112,854        August 29, 2012
14
    112,854        August 30, 2012
15
    112,855        August 31, 2012
16
    112,855     September 4, 2012
17
    112,855     September 5, 2012
18
    112,855     September 6, 2012
19
    112,855     September 7, 2012
20
    112,855     September 10, 2012
21
    112,855     September 11, 2012
22
    112,855     September 12, 2012
23
    112,855     September 13, 2012
24
    112,855     September 14, 2012
25
    112,855     September 17, 2012
26
    112,855     September 18, 2012
27
    112,855     September 19, 2012
28
    112,855     September 20, 2012
29
    112,855     September 21, 2012
30
    112,855     September 24, 2012
31
    112,855     September 25, 2012
32
    112,855     September 26, 2012
33
    112,855     September 27, 2012

20



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
34
    112,855               September 28, 2012
35
    112,855       October 1, 2012
36
    112,855       October 2, 2012
37
    112,855       October 3, 2012
38
    112,855       October 4, 2012
39
    112,855       October 5, 2012
40
    112,855       October 8, 2012
41
    112,855       October 9, 2012
42
    112,855     October 10, 2012
43
    112,855     October 11, 2012
44
    112,855     October 12, 2012
45
    112,855     October 15, 2012
46
    112,855     October 16, 2012
47
    112,855     October 17, 2012
48
    112,855     October 18, 2012
49
    112,855     October 19, 2012
50
    112,855     October 22, 2012

21